Citation Nr: 1404467	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  05-12 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Muskogee, Oklahoma


THE ISSUE

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1971.

This appeal to the Board of Veterans' Appeals (BVA) is from a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video-conference hearing before the undersigned in January 2012; a transcript of the hearing is of record.


FINDINGS OF FACT

1. In a June 2010 decision, the Board denied service connection for PTSD on the basis the Veteran, who did not engage in combat, did not have a corroborated stressor.

2.  Since the 2010 Board decision, evidence was added to the file that was not previously considered, relates to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board's June 2010 decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder to include PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Based on the favorable decision below, the Board finds that any failure on the part of VA to notify and/or develop this claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013), with respect to his petition to reopen this claim is harmless error and cannot be considered prejudicial to the Veteran.

Legal Criteria and Analysis

First, the Board notes that, effective July 13, 2010, the regulations governing adjudication of service connection for posttraumatic stress disorder (PTSD) were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  The new relaxed evidentiary requirement relates to when the claimed stressor involves "fear of hostile military or terrorist activity." See 38 C.F.R. § 3.304(f)(3) (2013).  A showing of a new basis of entitlement to a claimed benefit as a result of an intervening change in law or regulation, 38 U.S.C.A. § 7104(b) does not preclude consideration of the claim even though based on facts in a previously and finally denied claim.  Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 1994).  When a provision of law or regulation creates a new basis of entitlement to benefits, the applicant's claim subsequent to the previously denied claim, asserting rights which did not exist at the time of the prior claim, is necessarily a different claim.  Id. at 371. 

However, changing an evidentiary standard for establishing an element of a claim does not affect a substantive change in the law; that is, it does not create a new cause of action, since no new basis of entitlement is created.  Routen v. West, 142 F.3d 1434, 1442 (Fed. Cir. 1998).  Thus, liberalization of the evidentiary standard for substantiating the occurrence of an in-service stressor does not constitute a new basis of entitlement such that the Veteran's claim of entitlement to service connection must be reconsidered as an original claim, rather than a claim to reopen.  75 Fed. Reg. 39843, 39851 (July 13, 2010).  Therefore, the Board must determine whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for PTSD.

The Board's June 2010 decision that denied the claim of service connection based on the absence of a corroborated stressor is final and binding.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Reopening a previously denied claim requires "new and material" evidence, the requirements of which are set forth in 38 C.F.R. § 3.156(a).  For the purposes of reopening a claim the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 51. (1992).

Evidence received since the June 2010 decision considered "new and material" evidence sufficient to reopen the claim for service connection is the Veteran's January 2012 hearing testimony.  His reported stressors, which involve fear of hostile activity, have new significance in light of the new relaxed evidentiary standard involving fear of hostile activity.  Accordingly, Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claim.  Notably, there is a low threshold for reopening a claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Under these circumstances, the Board concludes that the criteria for reopening of the claim of service connection for a psychiatric disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As new and material evidence has been presented to reopen the claim of service connection for an acquired psychiatric disorder, to include PTSD, the appeal to this extent is allowed subject to further action as discussed herein below.


REMAND

The October 2010 VA examination afforded the Veteran is insufficient to decide the claim; therefore, the matter must be remanded for additional development.

Ongoing treatment records should also be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record complete copies of VA treatment records since April 2011 for the Veteran's claimed mental health disorder.

2.  Thereafter, schedule the Veteran for a VA examination to be conducted by a psychologist or psychiatrist.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed. 

All pertinent findings must be reported in full and any tests deemed necessary should be completed.  The examiner should identify all psychiatric disorders found to be present.

In regard to EACH diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the in-service stressors described by the Veteran.  For the purpose of rendering this opinion, the Veteran's description of his in-service stressors should be presumed to be true.

If a diagnosis of PTSD is deemed appropriate, the examiner should clearly explain how the diagnostic criteria are met, to include discussion of whether any stressor(s) related to the Veteran's fear of hostile military or terrorist activity is/are deemed sufficient to have resulted PTSD, as well as comment upon the link between any such stressor(s) and the Veteran's symptoms.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


